Citation Nr: 1144731	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder with depressed mood. 

2.  Entitlement to service connection for neurodermatitis involving the upper extremities, shoulder areas, chest, and lower extremities. 

3.  Entitlement to service connection for postmenopausal symptoms of vasomotor instability with night sweats and hot flashes. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was previously before the Board in November 2010, it was remanded for additional development.  The remand observed that the RO initially addressed the issue on appeal in an August 2006 statement of the case as entitlement to service connection for perimenopausal condition, to include symptoms of hot flashes, irregular menses, mood swings, skin sensitivities, joint pains, sleep deprivation, and anxiety.  Following a hearing before a Decision Review Officer the issues were revised, in essence, as provided on the title page of a July 2009 supplemental statement of the case (SSOC).  The issue on appeal as to the acquired psychiatric disorder has been further revised to include consideration of all other applicable diagnoses of record in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder with depressed mood, and entitlement to service connection for neurodermatitis involving the upper extremities, shoulder areas, chest, and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the September 2011 hearing before the undersigned Veterans Law Judge, the Veteran withdrew the issue of entitlement to service connection for postmenopausal symptoms of vasomotor instability with night sweats and hot flashes. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for postmenopausal symptoms of vasomotor instability with night sweats and hot flashes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

During the September 2011 hearing before the undersigned Veterans Law Judge, the Veteran withdrew the issue of entitlement to service connection for postmenopausal symptoms of vasomotor instability with night sweats and hot flashes.  (September 12, 2011 Board hearing transcript (T.), at page (p.) 3.)

As a result, there remain no allegations of error of fact or law for appellate consideration with regard to the issue of entitlement to service connection for postmenopausal symptoms of vasomotor instability with night sweats and hot flashes.  Accordingly, it is therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for postmenopausal symptoms of vasomotor instability with night sweats and hot flashes is dismissed.


REMAND

A preliminary review of the record indicates that the claims for service connection for an acquired psychiatric disorder, to include depression and anxiety disorder with depressed mood, and service connection for neurodermatitis involving the upper extremities, shoulder areas, chest, and lower extremities, require additional development. 

Turning to the Veteran's psychiatric claim, a July 2009 VA psychiatric examination request sets forth the criteria for secondary service connection.  It observes that to be considered adequate, a VA medical report must provide the baseline manifestations which were due to the effects of non-service-connected disease or injury, the increased manifestations which were proximately due to service-connected disability based on medical considerations, and the medical considerations supporting an opinion that the increased manifestation of a non-service-connected disease or injury were proximately due to service-connected disability.  

In a corresponding July 2009 VA psychiatric opinion, a VA examiner describes the baseline of the Veteran's depression, and states that her depression and its manifestations were chiefly due to psychosocial problems and not due to service-connected medical issues.  The examiner states that therefore the claimant's diagnoses of depression, NOS, and adjustment disorder with depressed mood were less likely than not caused by or as a result of her medical conditions and/or military service.  Yet, the VA examiner also states that the Veteran's "depression may be heightened at times by her service-connected medical conditions, and therefore, is proximally related to the depressive condition."  

Parenthetically, the Board notes that the Veteran is currently service-connected for stress and urgency incontinence with status-post bladder neck suspension, tendonitis with limitation of motion of the left shoulder, degenerative joint disease of the lumbar spine, compression neuropathy of the ulnar nerve of the left wrist and hand, compression neuropathy of the ulnar nerve of the right wrist and hand, chondromalacia patella with retropatellar bursitis of the right knee, tendonitis with bursitis of the left knee, tendonitis with limitation of motion of the right shoulder, and fibrocystic breast disease.

The Board finds that the July 2009 psychiatric opinion is unclear and inadequate.  The Court of Appeals for Veterans Claims (Court) has made it clear that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Turning to the Veteran's dermatitis claim, during the September 2011 hearing the Veteran described a letter from a Dr. P. (apparently R.P., M.D.,) that referred to "a long-standing history" of dermatitis that "stemmed back to the Air Force."  (Transcript (T.) at pp. 46-47.)  The Veteran stated that she had submitted Dr. P.'s records to VA.  The Board has carefully reviewed the claims file and has been unable to locate such a letter.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Also during the hearing, the Veteran testified that she was treated with Benedryl for dermatitis during active duty, (T. at p. 45), and that the dermatitis had continued since then.  She is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Her service treatment records show that in June 1999 she was treated with Benadryl for non-specific dermatitis.  

An October 2008 VA examination report provides a pertinent diagnosis of neurodermatitis involving both upper extremities, shoulder areas, chest, as well as lower extremities.  However, it does not provide an opinion as to the etiology of the dermatitis.  Thus, a VA examination/opinion is required to address the relationship, if any, between the Veteran's current dermatitis and her active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain from Dr. R.P. all treatment records pertaining to the Veteran, including any letters written setting forth the Veteran's medical findings or medical history.

2.  Forward the Veteran's claims folder to the examiner who wrote the July 2009 VA psychiatric opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the July 2009 VA examination request and the July 2009 VA psychiatric opinion, in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's depression, NOS, and adjustment disorder with depressed mood were caused or aggravated by any of the Veteran's service-connected disabilities.  

In doing so, the examiner is requested to report a determination as to the baseline and current levels of severity, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Forward the Veteran's claims folder to the examiner who conducted the October 2008 VA skin examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the October 2008 VA examination report, in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that any current skin disability, to include neurodermatitis, is causally related to any of the skin complaints, symptoms, findings or diagnoses reflected in the Veteran's service medical records or to her reported history of skin problems while on active duty.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


